DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al (US 20160192218 A1) hereinafter referred to as Peters in view of You et al.( KR 100659566 B1) hereinafter referred to as You and further in view of  Breslow et al (US 20160374567 A1) hereinafter referred to as Breslow.
Regarding Claim 1 and 2, Peters teaches the method of waking event of the user during sleep interval and evaluate the intention of the user to stay awake or return to sleep. Peters teaches the waking event and evaluating whether an intention of the user is to stay awake (Peters, Paragraph 020, Fig 2 - sleep session end  212(4)) or return to sleep ( Paragraph 020, Fig 2a - sleep resume 212(3)); when the intention of the user is to stay awake (, Paragraph 020, Fig 2 – element 234(a)), transmitting data from the physiological monitor to a remote server for sleep analysis (Fig 2, server 102, paragraph 020); and when the intention of the user is to return to sleep (Paragraph 020, Fig 2 - element 212(3) , monitoring for an additional waking event (Paragraph 020, Fig 2 - element 212(4)) upon which to evaluate the intention of the user ( Paragraph 020, Fig 2).
Peters evaluating whether an intention of the user is to stay awake or return to sleep using threshold time value (Peters, Paragraph 020) but does not explicitly use probabilistic analysis based on historical sleep data to determine a probability that the intention of the user is to stay awake based on at least one of a duration  of sleep interval and duration of physical movement inconsistent with sleep. However, You teaches the probability-based sleep state recognition method. Individual’s state probability is determine based on user’s life pattern (user’s sleep history) – (You, abstract). You determine the individual state probability to recognize the sleep state of the user based on the life pattern of the users in terms of time, position and movement. (You, Page 3, Paragraph 3 - the sleep state recognition method according to the present invention, based on the general state probability and observe the life pattern of each individual in terms of time, position, and movement, the general state probability In addition, when the probability of the general state does not correspond to each individual's life pattern, it is continuously corrected to determine whether it is correctly applied to each individual, and the state probability (hereinafter, referred to as 'individual state probability') Individual state probability determination step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use probabilistic analysis based on the historical sleep data to evaluate the intention of the user to stay awake or return to sleep. It is advantageous to use historical sleep data of the user is to determine accurate probability regarding the intention of the user to stay awake or return to sleep. It is advantageous to analyze the probability based on historical sleep data in order to make accurate judgement regarding the user’s intention to stay awake or return to sleep during sleep interval. 
Peters teaches the waking event and evaluate the intention of the user to stay or sleep and transmitting data to server for sleep analysis. However, Peters fails to teach a computer program product comprising computer executable code embodied on a non- transitory computer readable medium and accelerometer data and photoplethysmography data. Breslow teaches a computer program product comprising computer executable code embodied on a non- transitory computer readable medium (Breslow, Paragraph 0053, 009) when executing on one or more computing devices (Breslow, Fig 22); performs the steps of: acquiring sensor data with a wearable physiological monitor worn by a user during a sleep interval (Breslow paragraph 007, 008 - one or more sensors in the wearable housing; and a processor in the wearable housing, the processor configured to operate the one or more sensors to detect a sleep state of a user wearing the wearable housing, the one or more sensors may include an accelerometer configured to provide data to the processor for detecting the sleep state or the waking event); the sensor data including photoplethysmography data and accelerometer data ( Breslow, Paragraph 096,015 - Photoplethysmography data; Paragraph 008, 0111 - accelerometer data; and Paragraph 0075 -  temperature data); detecting a waking event with the wearable physiological monitor by analyzing the accelerometer data to locate physical movement inconsistent with sleep (Breslow, Paragraph 0247 - Physical motion can also be easily monitored using accelerometers or the like, which can be used to detect waking or other activity; and Breslow Paragraph 0251 - Continuous physiological monitoring system may generally detect a waking event using one or more sensors including, for example, one or more of an accelerometer); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use accelerometer and photoplethysmography to monitor the physical movement and heartrate activity to detect the waking event of the user during sleep. Peters, You and Breslow are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep.
Regarding Claim 3, The modified Peters invention teaches the method to evaluate and detect the intention of the user is to stay awake or return to sleep. Peters teaches the detecting of waking event but appears to be silent regarding detecting physical movement inconsistent with sleep. However, Breslow teaches the detecting the waking event includes detecting physical movement inconsistent with sleep (Breslow, Paragraph 0247 - Physical motion can also be easily monitored using accelerometers or the like, which can be used to detect waking or other activity; and Breslow Paragraph 0251 - Continuous physiological monitoring system may generally detect a waking event using one or more sensors including, for example, one or more of an accelerometer). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use accelerometer to monitor the physical movement and detect the waking event of the user during sleep. Peters and Breslow and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep.
Regarding claim 4, The modified Peters invention teaches the method to evaluate and detect the intention of the user is to stay awake or return to sleep. Peters teaches the detecting of waking event but appears to be silent regarding detecting heart rate activity inconsistent with sleep. However, Breslow teaches the detecting the waking event includes detecting heart rate activity inconsistent with sleep (Breslow, Paragraph 247 - Heart rate activity itself may be used to infer various sleep states and transition; Paragraph 253- the waking event may be detected using a combination of motion data and heart rate data;  Paragraph 005 - detecting at least one of the sleep states and the waking event based upon the heart rate data). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the waking event of user during sleep interval. It is advantageous to have a heart rate monitor to detect the waking event because when the transition occurs from a sleep state of the user to an awake state the heart rate of the user increases. Peters, Breslow and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep.
Regarding claim 5, The modified Peters invention teaches the method to evaluate and detect the intention of the user is to stay awake or return to sleep. Peters teaches the detecting of waking event but appears to be silent regarding detecting a body temperature inconsistent with sleep. However, Breslow teaches that detecting the waking event includes detecting a body temperature inconsistent with sleep (Breslow, Paragraph 0250 - body temperature detection that can be used to aid in accurately assessing various sleep states and transitions; Paragraph 074 -as body temperature drops significantly when an individual is about to fall asleep. The body temperature may also be used to determine whether the user is exercising and to categorize and/or analyze activities which detect the waking event). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention using body temperature data to detect the waking event of user during sleep interval. Body temperature is useful to determine waking event by analyzing activity level of the user because body temperature tend to vary depending on activity level.  It is advantageous to measure body temperature and user’s movement to detect the waking event and sleep state because when transition occurs from a sleep state to an awake state the body temperature of the user increases. Therefore, Body temperature can be used to aid in accurately assessing various sleep states and transitions. Peters, Breslow and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep. 
Regarding claim 6, The modified Peters invention teaches  the method the intention of the user is evaluated using a probabilistic analysis of the historical sleep data to determine a probability of the intention of the user to stay awake or return to sleep according to one or more variables. Peters teaches the intention of the user to stay awake of return to sleep based on threshold time value (Paragraph 020 - the server 102 may determine that the sleep interruption event is indicative of the sleep ending event when the sleep data indicates that the sleep interruption event has occurred for longer than a predetermined period of time. Thus, in one example, the server 102 may differentiate and classify a sleep interruption event as a sleep ending event or a temporary sleep pausing event based on based on threshold time values (e.g., in a non-limiting example, threshold values between zero seconds and 10 minutes) during which the sleep interruption event occurs); but appear to be silent regarding probabilistic analysis of the historical sleep data to determine the user’s intention during sleep session. However, You teaches the method to recognize the sleep state and uses the probability of the user of being awake state, sleep state based on the movement, time and position. Individual’s state probability is determine based on user’s life pattern (user’s sleep history). You determine the individual state probability to recognize the sleep state of the user based on the life pattern of the users in terms of time, position and movement during sleep. (You, Page 3, Paragraph 3 - the sleep state recognition method according to the present invention, based on the general state probability and observe the life pattern of each individual in terms of time, position, and movement, the general state probability In addition, when the probability of the general state does not correspond to each individual's life pattern, it is continuously corrected to determine whether it is correctly applied to each individual, and the state probability (hereinafter, referred to as 'individual state probability') Individual state probability determination step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use probabilistic analysis based on the historical sleep data to make accurate evaluation regarding the intention of the user to stay awake or return to sleep. 
Regarding Claim 7, Peters in view of You and Breslow teaches the method of waking event and evaluating whether the intention of the user is to stay awake or return to sleep. Peters teaches the intention of user to stay awake  or return to sleep by using the threshold time value, but appears to silent regarding historical sleep data of the user. However, You teaches the historical sleep data of the user (You, Page 3, Paragraph 3 - the sleep state recognition method according to the You’s invention, based on the individual state probability and observe the individual’s life pattern in terms of time, position, and movement). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include historical sleep date in order to determine the probability of whether user’s intention to stay awake or return back to sleep and make accurate analysis/judgement regarding user’s sleep intention. 
Regarding claim 8, The modified Peters invention teaches the method of waking event and evaluating whether the intention of the user is to stay awake or return to sleep. Peters teaches that the intention of the user to stay awake and return to sleep  but appears to be silent regarding historical sleep data include a data for other users. However, You teaches the probability based sleep state recognition method and historical sleep data. Determine a general probability of sleep recognition while observing a life pattern in view of time, human position and movement during sleep session of human/other users. (You page 3, [paragraph 03, 06-8]- You, Page 3, Paragraph 3 - the sleep state recognition method according to the present invention, based on the general state probability and observe the life pattern of each individual in terms of time, position, and movement, the general state probability In addition, when the probability of the general state does not correspond to each individual's life pattern, it is continuously corrected to determine whether it is correctly applied to each individual, and the state probability (hereinafter, referred to as 'individual state probability') Individual state probability determination step.).  It is obvious to use to one having ordinary skill in the art of the claim invention before effective filling date to use historical sleep data to determine a probability to evaluate the intention of the user to stay awake or return to sleep. It is advantageous to use the historical data of other users because it allows the user to compare his/her sleep pattern and fitness results with the other user and determine how normal the current user’s sleep data is? Also, historical sleep data of other user is useful to find the probability of human and helps to evaluate the intention of the user to stay awake or return to sleep . Peters, You and Breslow claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep.
Regrading claim 9, The modified Peters invention teaches the method detecting the waking event and evaluate the intention of the user to stay awake or return to sleep. And teaches the one or more variable  include a categorical variable such as day, month and year in display device (Peters, Paragraph 0034,  the display device 106 may present to the user sleep data associated with a user's sessions over the course of a particular time period (e.g., a day, month, year, etc.)
Moreover, You teaches the one or  more variable include a categorical variable (You – Abstract).  (You, Page 2 , paragraph 7 -The method of recognizing the sleeping state according to the present invention, in determining the general state probability according to time, the time is divided into a total of 24 hours, and in each time zone, Apply weighting to the probability of a normal state of being in sleep as the human normally goes to sleep, and to the probability of a normal state of being awake toward the time of normal human sleep; and page 3 paragraph 5 - In  the time period between 06 and 07 o'clock, the normal state probability of sleep state is 0.750, the normal state probability of sleepy state is 0.192, and the general state probability of awake state is 0.058). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use categorical variable to estimate a probability of the intention of the user to stay awake or return to sleep. Probability of stay awake or return to sleep during sleep session changes with respect to time; so, it is helpful variable to determine the intention of the user to stay awake or return to sleep. Peters, and You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep based on categorical variable. 
Regarding claim 10,  The modified Peters invention teaches the method to evaluate and detect the intention of the user is to stay awake or return to sleep. Peters teaches the categorical variable include at least one of a time of day, a day and a time of year on display device (Peters, Paragraph 0034,  the display device 106 may present to the user sleep data associated with a user's sessions over the course of a particular time period (e.g., a day, month, year, etc.). However, You uses the categorical variable time of a day to evaluate the intention and probability of the user to stay awake or return to sleep. You teaches the categorical variables include at least one of a time of day, a day, and a time of year (You Page 2- paragraph 7, and page 3-paragraph 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use categorical variable to estimate a probability of the intention of the user to stay awake or return to sleep. Probability of stay awake or return to sleep during sleep session changes with respect to time; so, it is helpful variable to determine the intention of the user to stay awake or return to sleep. Peters, You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep based on categorical variable. 
Regarding claim 11, The modified Peters invention teaches the method of waking event and evaluate the intention of the user to stay awake or return to sleep. However, Peters does not explicitly teach the one or more variables include a quantitative variable. However, Breslow teaches that one or more variables include a quantitative variable. (Breslow, Paragraph 181-182 - A feedback panel 1580 associated with the sleep panel 1522 may present information on the user's sleep including, but not limited to, quantitative information, qualitative information, and the like. Quantitative variables are maximum heart rate, number of time user woke during sleep , average movement during sleep). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use quantitative variable include a waking event to show to user his/her sleep quality and promote a better sleep consistency. Peters, Breslow and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep. 
Regarding claim 12, The modified Peters invention teaches the quantitative variable includes a duration of the waking event. Peters teaches that waking event but does not explicitly teach the duration of waking event. However, Breslow  teach the quantitative variable which  include duration of waking event (Breslow, Paragraph 181 - The sleep panel 1522 may include information on health parameters of the user during sleep including, but not limited to, an overlaid graph 1573 of heart rate and movement during sleep, a sleep cycle indicator 1576 showing durations spent awake). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use quantitative variable include a waking event to show to user his/her sleep quality and promote a better sleep consistency. Detecting  the duration of waking event play a significant role to interpret the user’s intention about going back to sleep or wants to remain awake. Peters, Breslow and You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep  based on the quantitative variable includes a duration of the waking even. 
Regarding claim 13, Peters teaches the waking event but does not explicitly teach the quantitative variable includes an amount of time away from a typical waking time. However, Breslow teaches the quantitative variable includes a duration of the sleep interval (Breslow, Paragraph 0185 - and a sleep duration graph 1578 showing the number of hours slept over a period of time). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use duration of sleep interval to show the user how well the user slept and how well user is achieving his/her sleeping target.  Peters, Breslow and You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep based on quantitative variable such as physical movement and duration of sleep interval. 
Regarding claim 14, The modified Peters invention teaches the method of the waking event, sleeping event and evaluate the user’s intention to stay awake or return to sleep. Peters teaches that waking event but does not explicitly teach the duration of sleep interval. However, this limitation  the quantitative variable which  includes an amount of time away from a typical waking time (Breslow paragraph 009 - detecting a waking event at a transition from the sleep state of the user to an awake state. Also, You uses the general state probability of awake state based on time of the user (Page 4 paragraph 5). For example, probability of waking time at 3:00am is lower than probability of waking time at 7:00am. It would have been obvious to use waking time (time till wake up) as one of the variables being used to determine if the user is done sleeping or not and evaluate the intention of the user whether to stay awake or return to sleep. Peters, Breslow and You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep based on quantitative variable.
Regarding claim 15,  The modified Peters invention teaches the method of indicating of user waking event and sleeping event from sleep interval. Peters teaches that waking event but appear to be silent regarding the quantitative variable includes a duration of physical movement. However, Breslow teaches the quantitative variable including a duration of physical movement (Breslow, Paragraph 0185 - The sleep panel 1522 may include information on health parameters of the user during sleep including, but not limited to, an overlaid graph 1573 of heart rate and movement during sleep interval, statistics 1574  on the average movement during sleep). It is advantageous to user the duration of physical movement is used to determine a probability of the intention of the user to stay awake or return to sleep.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the duration physical movement of the user during sleep to in order to indicate the waking event and also to show the user how well user is achieving their sleeping goal. Peters, Breslow  and You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep based on quantitative variable.
 Regarding claim 16, The modified Peters invention teaches the method of indicating of user waking event and sleeping event from sleep interval. Peters teaches the waking time and sleeping interval but appear to be silent about quantitative variable includes an amount of physical movement. However, Breslow teaches the quantitative variable includes an amount of physical movement ( Breslow, Paragraph 0186, The feedback panel 1580 may present a sleep score and/or a number of hours of sleep along with a qualitative summary of the score 1582 indicating, for example, whether the user slept enough, whether the sleep was efficient or inefficient, whether the user moved around and how much during sleep; Breslow, Paragraph 0185 - The sleep panel 1522 may include information on health parameters of the user during sleep including, but not limited to, an overlaid graph 1573 of  heart rate and movement during sleep). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an amount of physical movement in Peters and You invention in order to evaluate the periods or epochs during which the person is awake, restless, or sleep; and  to determine the probability of sleep recognition of the user based on historical sleep data  respectively to get more accurate evaluation whether users’ intention is stay awake or return to sleep.  Peters, Breslow , You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep based on physical movement.
Regarding claim 17, The modified Peters invention teaches the method to evaluate and detect the intention of the user is to stay awake or return to sleep. Peters teaches the waking event and sleeping interval but appear to be silent about the sensor data includes at least one of photoplethysmography data and accelerometer data and temperature data. However, Breslow collected the photoplethysmography data, accelerometer data and temperature data during the sleep interval to detect the waking and sleep state of the user (Breslow, Paragraph 096,015 - Photoplethysmography data; Breslow, Paragraph 008, 0111 - accelerometer data; and Breslow, Paragraph 0075 -  temperature data).  And  invention to use accelerometer data, photoplethysmography data and body temperature data during sleep interval because the body temperature, in conjunction with heart rate monitoring and motion, is used to interpret whether a user is sleeping or just resting, as body temperature drops significantly when an individual is about to fall asleep), and how well an individual is sleeping as motion indicates a lower quality of sleep.  Therefore, it is advantageous to use the sensors to recognize sleep based on a temperature drop, lack of activity according to data collected by the accelerometer, and reduced heart rate as measured by the heart rate monitor. Peters, Breslow and You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep based on  sensor data such as accelerometer data, temperature data and photoplethysmography data. 
Regarding claim 18, The modified Peters invention teaches the method to evaluate and detect the intention of the user is to stay awake or return to sleep. Peters teaches the waking event and sleeping interval but appear to be silent about detecting an onset of the sleep interval. Breslow teaches the detection an onset of sleep interval (Breslow also teaches the detection an onset of sleep interval (Breslow, Paragraph 0165). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect the onset sleep interval in order to evaluate the waking event and sleeping event. For example, user will spend less time falling asleep when user is tired, thereby likely increasing the amount of time that is spent sleeping on the sleep session. So, it is advantageous to detect onset sleep interval to evaluate waking and sleeping event. Peters, Breslow and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep based on onset of sleep interval.
Regarding claim 19, The modified Peters invention teaches the method to evaluate the intention of the user is to stay awake or return to sleep. Peters teaches the evaluation whether the intention of a user to stay awake or return to sleep (Peters 020, Fig 2)  but appear to be silent regarding machine learning algorithm. However, You teaches  evaluating whether the intention of the user is to stay awake or return to sleep based on historical sleep data (You abstract - Individual’s state probability is determine based on user’s life pattern (user’s sleep history). You determine the individual state probability to recognize the sleep state of the user based on the life pattern of the users in terms of time, position and movement; and You, Page 3, Paragraph 3 - the sleep state recognition method according to the present invention, based on the general state probability and observe the life pattern of each individual in terms of time, position, and movement, the general state probability). It would have obvious of having ordinary skill in the art before effective date of claimed invention to add historical sleep data  to determine accurate judgement regarding user’s intention whether to stay awake or return to sleep.
Breslow teaches training a machine-learning algorithm to estimate a likelihood of the intention based on one or more characteristics of the sleep interval (Breslow, Paragraph 128 - The system may determine the type of sensor to use at a given time based on the level of motion (e.g., via an accelerometer) and whether the user is asleep (e.g., based on movement input, skin temperature and heart rate). Based on a combination of these factors the system selectively chooses which type of sensor to use in monitoring the heart rate of the user. Common symptoms of being asleep are periods of no movement or small bursts of movement, These variables depend on the physiology of a person and thus a machine learning algorithm is trained with user-specific input to determine when he/she is awake/asleep and determine from that the exact parameters that cause the algorithm to deem someone asleep.) . “It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use machine learning algorithm estimate the intention of the user to stay awake or return to sleep based on the characteristic of the sleep interval, because the model is trained with user-specific input and this improves assessment of sleep state based on measured physiological parameters.” Peters, Breslow and You and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention.
Regarding claim 20, The modified Peters invention teaches the method and system to evaluate the intention of the user to stay awake or return to sleep.  the monitor device(104) collects the physiological and heartrate data and connect with remote server (102) to transmit stored data for sleep analysis and evaluate the waking event and evaluate the intention of the user to stay awake or return to sleep during sleep interval (Peters, Paragraph 029); a network connection for coupling in a communicating relationship with a remote server (Peters paragraph, 0020, 028, 029 -  the server 102) ; one or more sensors for monitoring a user of the wearable strap (Breslow, Fig 6, Paragraph 0270 - The wearable system 600 includes one or more sensors 60); a memory storing data from the one or more sensors (Peters, Paragraph 028, 029 - The server 102 has a network interface unit 502 , a processor 504 and a memory 506 ); and a processor configured to obtain heart rate data from the user based on the data from the one or more sensors, the processor further configured to detect an onset of a sleep interval, to detect a waking event objectively indicative of the user waking from the sleep interval based on data from the one or more sensors (Peters, Paragraph 020, 0028-0029 - processor 504.);  wherein, when the intention of the user is to stay awake, the processor is configured to transmit at least some of the data from the memory to the remote server for sleep analysis (Peters, Fig 5) , and, when the intention of the user is to return to sleep, the processor is configured to monitor for an additional waking event upon which to evaluate the intention of the user (Peters, 020-029). and, in response to the waking event, to evaluate whether an intention of the user is to stay awake or return to sleep based on historical sleep data,(Peters, Fig 2, Paragraph 020, 029 - the server 102 may determine that the sleep resumption event is indicative of a sleep beginning event when the sleep data indicates that the sleep resumption event has occurred for longer than a predetermined period of time. Similarly, the server 102 may determine that the sleep interruption event is indicative of the sleep ending event when the sleep data indicates that the sleep interruption event has occurred for longer than a predetermined period of time. Thus, in one example, the server 102 may differentiate and classify a sleep interruption event as a sleep ending event or a temporary sleep pausing event based on based on threshold time values (e.g., in a non-limiting example, threshold values between zero seconds and 10 minutes) during which the sleep interruption event occurs. Likewise, the server 102 may differentiate and classify a sleep resumption event as a sleep beginning event or a temporary sleep initiating event based on threshold time values). 
However, Peters evaluate the user’s intention whether to stay awake or return to sleep based on threshold time value but appears to be silence regarding historical sleep data. You teaches the method to recognize the sleep state and uses the probability of the user of being awake state, sleep state based on the movement, time and position. Individual’s state probability is determine based on user’s life pattern (user’s sleep history). You determine the individual state probability to recognize the sleep state of the user based on the life pattern of the users in terms of time, position and movement during sleep. (You, Page 3, Paragraph 3 - the sleep state recognition method according to the present invention, based on the general state probability and observe the life pattern of each individual in terms of time, position, and movement, the general state probability In addition, when the probability of the general state does not correspond to each individual's life pattern, it is continuously corrected to determine whether it is correctly applied to each individual, and the state probability (hereinafter, referred to as 'individual state probability') Individual state probability determination step. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use probabilistic analysis based on the historical sleep data to evaluate the intention of the user to stay awake or return to sleep. It would have been obvious to one of ordinary skills in the art to use historical sleep data to evaluate the user’s intention whether to sleep or stay awake during sleep sessions. 
Peters mentioned the monitor device to monitor the physiological parameter but appears to be silent to have the wearable strap to hold the sensors.  However, Breslow teaches the wearable device has strap and has one or more sensor to detect the physiological parameter. A system comprising  a wearable strap (Breslow, Fig 1)
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Peters invention with Breslow to add this strap and to put the sensors on a strap to use to strap, so device may capable of being affixed to a user and include one or more sensor on  the wearable device detect the physiological parameters. Peters, Breslow and the claimed invention are considered analogous piece of art given they are in the field of detecting sleeping and waking event and evaluate whether an intention of the user is to stay awake or return to sleep. 
Regarding Claim 21, in the modified Peters invention, Peters teaches the system to evaluate the intention of the user. Peters teaches the waking event and evaluate the intention of the user to stay awake or return to sleep during sleep interval. Peters teaches that system further comprising remote data processing resource executing on the remote server, the remote data processing resource configured to receive data transmitted from the memory, and to evaluate the sleep of the user during the sleep interval.  (Peters paragraph 028, 029 -  the server 102 receives from a sleep monitoring device over a network sleep data. The sleep data comprises information that is indicative of sleep patterns of a user over a period of time.  The server 102 is configured to classify sleep session data, as described by the techniques herein. The server 102 has a network interface unit 502 , a processor 504 and a memory 506 . The network interface unit 502 is configured to send and receive communications to and from devices in the system 100 (e.g., the monitoring device 104 and the display device 106 ). For example, the network interface unit 502 receives sleep session data from the network devices and sends display instructions to the network devices. The network interface unit 502 is coupled to the processor 504. The processor 504 transmitted data from the memory to evaluate the sleep of the user). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANIA BIBI whose telephone number is (571)272-7903. The examiner can normally be reached M-F 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANIA BIBI/Examiner, Art Unit 3792                                                                                                                                                                                         
/Erin M Piateski/Primary Examiner, Art Unit 3792